PER CURIAM.
We affirm the summary judgment below upon a holding that where a subcontractor of one of two joint venturer general contractors has secured a workers’ compensation insurance policy under which the subcontractor’s employee has been compensated for work related injuries, the employee cannot maintain an independent action to recover for these injuries against either of the joint venturer general contractors. § 440.11, Fla.Stat. (1975). Cf. Wilson v. Sirkin Building Corporation, 336 So.2d 462 (Fla. 3d DCA 1976) (injured employee of joint venture covered under workers’ compensation insurance policy secured by one joint venturer cannot maintain independent tort action to recover for such injuries against the other joint venturer).
Affirmed.